J. F. Daly, J.
The by-laws of the lodge to which plaintiff belonged, provided that a member who failed to have his accounts paid in full within two weeks after the last meeting night in each quarter, should be deprived of benefits for thirteen weeks from the time such payment is made. Plaintiff paid his dues for the quarter ending March 31, 1877, on April 16 ; the last meeting night of the quarter was March 27, 1877, the dues should therefore have been paid on or *124before April 10, 1877. On that day plaintiff fell sick, and so continued for fourteen weeks thereafter. Judgment was rendered in his favor for benefits at the rate of $5 a week, for the whole period of thirteen weeks from the time he fell sick : this was exactly what the by-laws declared he should not have, as the. penalty for not paying up within the two weeks from the last quarterly meeting. The lodge he belonged to is a voluntary unincorporated society, and its members are bound by their own duly adopted by-laws and regulations. ISTo court has any power to relieve members from such stipulations, because they are harsh and unreasonable (White v. Brownell, 2 Daly, 329; 3 Abb. Pr. N. S. 318 ; 4 Id. 191, et seq.).
The provision in question is severe, but is intended to enforce prompt payment, without which the benevolent object of the lodge must fail. It appears to have been wholly disregarded by the court below.
Judgment should be reversed.
Yaw Hoesew, J., and Daly, Ch. J., concurred.
Sassenscheidt v. Fresco Painters’ Union (ante, p. 8), was the case of an incorporated society, and on that account an unreasonable by-law was held not binding on its members. For further authorities sustaining the law as laid down in the Fresco Painters’ Union case, see 18 American Law Register, N. S. 233; 19 Alb. L. J. 340; N. Y. Daily Register, January 3, 1879; and see 4 English Reports, 43. An unincorporated society, on the other hand, is regarded as a sort of copartnership, and its articles of copartnership are binding on its members so long as they agree to be bound by them.